UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


THOMAS R. JUSTIN,                       
                 Plaintiff-Appellant,
                 v.
LARRY G. MASSANARI, ACTING                        No. 01-1447
COMMISSIONER OF SOCIAL SECURITY
ADMINISTRATION,
                Defendant-Appellee.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 Beth P. Gesner, Magistrate Judge.
                        (CA-00-1838-MJG)

                      Submitted: August 17, 2001

                       Decided: October 2, 2001

    Before WILKINS, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Stephen F. Shea, WILLONER, CALABRESE & ROSEN, P.A., Col-
lege Park, Maryland, for Appellant. Stephen M. Schenning, United
States Attorney, Charlotte J. Hardnett, Acting General Counsel, John
M. Sacchetti, Associate General Counsel, Office of Program Litiga-
tion, Mark J. Goldenberg, Office of the General Counsel, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland, for Appel-
lee.
2                        JUSTIN v. MASSANARI
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Thomas Justin appeals the magistrate judge’s* order dismissing his
action seeking review of the Commissioner’s denial of disability
insurance benefits ("DIB"). Justin applied for DIB on the basis of the
restricted use of his right arm and hand subsequent to an operation.
For the following reasons, we affirm.

   Our review of a denial of benefits is limited to whether substantial
evidence supports the Commissioner’s decision and whether the cor-
rect legal standard was applied. See Pass v. Chater, 65 F.3d 1200,
1202 (4th Cir. 1995). Simply put, the Commissioner’s determination
of non-disability is to be upheld, even if this court disagrees, so long
as it is supported by substantial evidence, Smith v. Schweiker, 795
F.2d 343, 345 (4th Cir. 1986), which has been defined as more than
a mere scintilla but less than a preponderance, Smith v. Chater, 99
F.3d 635, 637-38 (4th Cir. 1996). Essentially, the decision must rely
on such relevant evidence as a reasonable mind might accept as ade-
quate to support a conclusion, and be sufficient to preclude a motion
for directed verdict in a jury trial. Id.

   Evaluation of a DIB claim requires consideration, in sequence, of
whether the claimant: 1) is working; 2) is without severe impairment;
3) is without an impairment that meets or equals the requirements of
a listed impairment; 4) can return to his or her past relevant work; and
5) if not, whether the claimant can perform other work. See 42
U.S.C.A. § 423 (West Supp. 2000); see also 20 C.F.R. § 404.1520
(2000). The claimant has the burden of proof as to the first four inqui-
ries. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). Here, the
Commissioner determined Justin did not suffer an impairment that

  *The parties consented to the jurisdiction of a magistrate judge under
28 U.S.C.A. § 636(c)(West 1993).
                          JUSTIN v. MASSANARI                           3
met the criteria of the relevant medical listings, and retained the
capacity to perform both light and sedentary work.

   Based on our review of the record, we find the Commissioner’s
determination is supported by substantial evidence. A vocational
expert at Justin’s hearing before an administrative law judge testified
based on a hypothetical that an individual with Justin’s remaining
capabilities would still be eligible for at least three occupations
requiring "light" exertion, and several sedentary occupations. The
addition to the hypothetical of a lifting restriction specific to Justin’s
arm injury reduced the number of available light occupations to two,
(A.R. 183), of which the Commissioner provided only one as an
example of available light occupations in his decision. However, as
posed, the hypothetical actually reflected a more severe set of restric-
tions than the Commissioner ultimately found applicable to Justin.
Accordingly, we find there is substantial evidence to support the
Commissioner’s determination that Justin remained eligible for cer-
tain light and sedentary occupations.

   Likewise, we find substantial evidence supports the Commission-
er’s determination that Justin’s history of anxiety does not signifi-
cantly impact Justin’s residual functional capacity. At his hearing,
Justin testified that his anxiety is troubling, but that he is capable of
dealing with it on a daily basis. Moreover, Justin’s anxiety did not
then require him to be in therapy.

   In light of these factual findings, Justin’s challenge to the legal
standards employed by the Commissioner in reaching his ultimate
determination is meritless. In particular, Justin argues two Social
Security Administration Rules ("SSRs"), an Acquiescence Ruling
("AR"), and Rule 201.00(h), 20 C.F.R. § 404, Subpt. P, App. 2
(2000), require a determination that he is disabled. However, we note
Rule 201.00(h) and SSR 96-9p neither require a disability finding in
those instances where they apply, see, e.g., Lauer v. Apfel, 169 F.3d
489, 493 (7th Cir. 1999), nor are applicable to individuals who, like
Justin, are eligible for both light and sedentary occupations. See Rule
201.00(h); SSR 96-9p, 1996 WL 374185 at *4. Justin’s reliance on
AR 00-3(10), even if applicable outside the Tenth Circuit, is also mis-
placed as it only requires an ALJ to address evident discrepancies
between a vocational expert’s testimony and the Dictionary of Occu-
4                        JUSTIN v. MASSANARI
pational Titles, and specifically declines to place an obligation on
ALJs to uncover such discrepancies. See AR 00-3(10), 2000 WL
791321 at *3; see also SSR 00-4p, 2000 WL 1898704 at *2.

   In light of the foregoing, we affirm the magistrate judge’s order
dismissing Justin’s action, and dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                          AFFIRMED